Exhibit 10.33

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of April 29, 2009 and amends and restates the Employment
Agreement (the “Prior Employment Agreement”) entered into as of December 31,
2008, which amended and restated the Employment Agreement originally entered
into as of January 29, 2007 (the “Effective Date”), by and between Sprint,
Nextel Corporation, a Kansas corporation (the “Company”) on behalf of itself and
any of its subsidiaries, affiliates and related entities, and Matthew Carter Jr.
(the “Executive”) (the Company and the Executive, collectively, the “Parties,”
and each, a “Party”). Certain capitalized terms are defined in Section 29.

WHEREAS, the Executive serves the Company as Senior Vice President - Boost; and

WHEREAS, the Executive and the Company desire to amend and restate the Prior
Employment Agreement.

NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements set forth herein and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the Company and the
Executive amend and restated the Prior Employment Agreement as follows:

1.        Employment.

  (a)        The Company will continue to employ the Executive and the Executive
will continue to be employed by the Company upon the terms and conditions set
forth herein.

  (b)        The employment relationship between the Company and the Executive
shall be governed by the general employment policies and practices of the
Company, including without limitation, those relating to the Company’s Code of
Conduct, confidential information and avoidance of conflicts, except that when
the terms of this Agreement differ from or are in conflict with the Company’s
general employment policies or practices, this Agreement shall control.

2.        Term. Subject to termination under Section 9, the Executive’s
employment shall be for an initial term of 24 months commencing on the Effective
Date and shall continue through the second anniversary of the Effective Date
(the “Initial Employment Term”). At the end of the Initial Employment Term and
on each succeeding anniversary of the Effective Date, the Employment Term will
be automatically extended by an additional 12 months (each, a “Renewal Term”),
unless not less than 12 months prior to the end of the Initial Employment Term
or any Renewal Term, either the Executive or the Company has given the other
written notice (in accordance with Section 20) of nonrenewal. The Executive
shall provide the Company with written notice of his intent to terminate
employment with the Company at least 30 days prior to the effective date of such
termination.

3.        Position and Duties of the Executive.

  (a)        The Executive serves as Senior Vice President - Boost, and agrees
to serve as an officer of any enterprise and/or agrees to be an employee of any
Subsidiary as may be requested from time to time by the Board of Directors of
the Company (the “Board”), any committee or person delegated by the Board or the
Chief Executive Officer of the Company (the “Chief Executive Officer”). In such
capacity, the Executive shall report directly to the Chief Executive Officer of
the Company or such other officer of the Company as may be designated by the
Chief Executive Officer. The Executive shall have such duties, responsibility
and authority commensurate with the Executive’s title and position, and such
duties and responsibilities, as may be assigned to the Executive from time to
time by the Chief Executive Officer, the Board or such other officer of the
Company as may be designated by the Chief Executive Officer or the Board.



--------------------------------------------------------------------------------

  (b)        During the Employment Term, the Executive shall, except as may from
time to time be otherwise agreed to in writing by the Company, during reasonable
vacations (as set forth in Section 7 hereof) and authorized leave and except as
may from time to time otherwise be permitted pursuant to Section 3(c), devote
his best efforts, full attention and energies during his normal working time to
the business of the Company, any duties as may be delineated in the Company’s
Bylaws for the Executive’s position and title and such other related duties and
responsibilities as may from time to time be reasonably prescribed by the Board,
any committee or person designated by the Board, or the Chief Executive Officer,
in each case, within the framework of the Company’s policies and objectives.

  (c)        During the Employment Term, and provided that such activities do
not contravene the provisions of Section 3(a) or Sections 10, 11, 12 or 13
hereof and, provided further, the Executive does not engage, in any other
substantial business activity for gain, profit or other pecuniary advantage
which materially interferes with the performance of his duties hereunder, the
Executive may participate in any governmental, educational, charitable or other
community affairs and, subject to the prior approval of the Chief Executive
Officer, serve as a member of the governing board of any such organization or
any private or public for-profit company. The Executive may retain all fees and
other compensation from any such service, and the Company shall not reduce his
compensation by the amount of such fees.

4.        Compensation.

  (a)        Base Salary. During the Employment Term, the Company shall pay to
the Executive an annual base salary of not less than his base salary as of the
Effective Date, subject to this Section 4(a), (the “Base Salary”), which Base
Salary shall be payable at the times and in the manner consistent with the
Company’s general policies regarding compensation of the Company’s senior
executives. The Base Salary will be reviewed periodically by the Chief Executive
Officer and may be increased (but not decreased, except for across-the-board
reductions generally applicable to the Company’s senior executives) from time to
time in the sole discretion of the Chief Executive Officer.

  (b)        Incentive Compensation.

      (i)        The Executive will continue to be eligible to participate in
any short-term and long-term incentive compensation plans, annual bonus plans
and such other management incentive programs or arrangements of the Company
approved by the Board that are generally available to the Company’s senior
executives, including, but not limited to, the STIP and the LTSIP Incentive
compensation shall be paid in accordance with the terms and conditions of the
applicable plans, programs and arrangements.

 

- 2 -

 

Carter Employment Agreement – April 29, 2009



--------------------------------------------------------------------------------

      (ii)        Annual Performance Bonus. During the Employment Term, the
Executive shall continue to be entitled to participate in the STIP, with such
opportunities as may be determined by the Chief Executive Officer in his sole
discretion (“Target Bonuses”), and as may be increased (but not decreased,
except for across-the-board reductions generally applicable to the Company’s
senior executives) from time to time, and the Executive shall be entitled to
receive full payment of any award under the STIP, determined pursuant to the
STIP (a “Bonus Award”).

      (iii)       Long-Term Performance Bonus. During the Employment Term, the
Executive shall continue to be entitled to participate in the LTSIP with such
opportunities, if any, as may be determined by the Chief Executive Officer
(“LTSIP Target Award Opportunities”).

      (iv)       Incentive bonuses, if earned, shall be paid when incentive
compensation is customarily paid to the Company’s senior executives in
accordance with the terms of the applicable plans, programs or arrangements.

      (v)        Pursuant to the Company’s applicable incentive or bonus plans
as in effect from time to time, the Executive’s incentive compensation during
the term of this Agreement may be determined according to criteria intended to
qualify as performance-based compensation under Section 162(m) of the Internal
Revenue Code of 1986, as amended (the “Code”).

  (c)        Equity Compensation. The Executive shall continue to be eligible to
participate in such equity incentive compensation plans and programs as the
Company generally provides to its senior executives, including, but not limited
to, the LTSIP. During the Employment Term, the Compensation Committee may, in
its sole discretion, grant equity awards to the Executive, which would be
subject to the terms of the respective award agreements evidencing such grants
and the applicable plan or program.

      (i)        Restricted Stock Units. The Compensation Committee granted to
the Executive 13,441 restricted stock units (the “RSUs”). Each RSU represents
the unsecured right to require the Company to deliver to the Executive one share
of common stock of the Company, Series 1, par value $2.00 per share. With
respect to 100% of the RSUs, the “vesting date” and “delivery date” will be the
third anniversary of the Effective Date. The RSUs will be governed by the
Standard Terms of Other Stock Unit Awards set forth in Section 9(c) of the
Company’s 1997 Long-Term Stock Incentive Program: provided, however, that:

      (A)        the Executive will not be permitted to elect to defer delivery
of the RSUs pursuant to the provisions of Section 9(c)(ii) of the 1997 Long-Term
Stock Incentive Program; and

      (B)        in the event that the Executive’s employment is terminated by
the Company without Cause, and such termination constitutes a Separation from
Service, conditioned upon the Executive delivering a release to the Company
pursuant to Section 9(b), vesting of the RSUs will accelerate and any forfeiture
provisions will lapse as of the date of Separation from Service (except that if
the Executive is a Specified Employee with respect to any amount payable by
reason of the Separation from Service that constitutes deferred compensation
within the meaning of Section 409A of the Code, payment will not be made until
the earlier to occur of (x) the first day of the seventh month following the
date of the Executive’s Separation from Service, (y) the date of the Executive’s
death, or (z) the scheduled vesting date).

 

- 3 -

 

Carter Employment Agreement – April 29, 2009



--------------------------------------------------------------------------------

5.        Benefits.

  (a)        During the Employment Term, the Company shall make available to the
Executive, subject to the terms and conditions of the applicable plans,
participation for the Executive and his eligible dependents in:
(i) Company-sponsored group health, major medical, dental, vision, pension and
profit sharing, 401(k) and employee welfare benefit plans, programs and
arrangements (the “Employee Plans”) and such other usual and customary benefits
in which senior executives of the Company participate from time to time, and
(ii) such fringe benefits and perquisites as may be made available to senior
executives of the Company as a group.

  (b)        The Executive acknowledges that the Company may change its benefit
programs from time to time which may result in certain benefit programs being
amended or terminated for its senior executives generally.

6.        Expenses. The Company shall pay or reimburse the Executive for
reasonable and necessary business expenses incurred by the Executive in
connection with his duties on behalf of the Company in accordance with the
Company’s Enterprise Financial Services – Employee Travel and Expense Policy, as
may be amended from time to time, or any successor policy, plan program or
arrangement thereto and any other of its expense policies applicable to senior
executives of the Company, following submission by the Executive of
reimbursement expense forms in a form consistent with such expense policies.

7.        Vacation. In addition to such holidays, sick leave, personal leave and
other paid leave as is allowed under the Company’s policies applicable to senior
executives generally, the Executive shall be entitled to participate in the
Company’s vacation policy in accordance with the Company’s policy generally
applicable to senior executives. The duration of such vacations and the time or
times when they shall be taken will be determined by the Executive in
consultation with the Company.

8.        Place of Performance. In connection with his employment by the
Company, the Executive shall be based at the operational offices of the Company
in the vicinity of either Overland Park, Kansas or Irvine, California (the
“Place of Performance”), except for travel reasonably required for Company
business. If the Company relocates the Executive’s place of work more than 50
miles from his place of work prior to such relocation, the Executive shall
relocate to a residence within (a) 50 miles of such relocated executive offices
or (b) such total miles that does not exceed the total number of miles the
Executive commuted to his place of work prior to relocation of the Executive’s
place of work. To the extent the Executive relocates his residence as provided
in this Section 8, the Company will pay or reimburse the Executive’s relocation
expenses in accordance with the Company’s relocation policy applicable to senior
executives.

 

- 4 -

 

Carter Employment Agreement – April 29, 2009



--------------------------------------------------------------------------------

9.        Termination.

  (a)        Termination by the Company for Cause or Resignation by the
Executive Without Good Reason. If, during the Employment Term, the Executive’s
employment is terminated by the Company for Cause, or if the Executive resigns
without Good Reason, the Executive shall not be eligible to receive Base Salary
or to participate in any Employee Plans with respect to future periods after the
date of such termination or resignation except for the right to receive accrued
but unpaid cash compensation and vested benefits under any Employee Plan in
accordance with the terms of such Employee Plan and applicable law.

  (b)        Termination by the Company Without Cause or Resignation by the
Executive for Good Reason outside of the CIC Severance Protection Period. If,
during the Employment Term, the Executive’s employment is terminated by the
Company without Cause or the Executive terminates for Good Reason prior to or
following expiration of the CIC Severance Protection Period, and such
termination constitutes a Separation from Service or the Executive is entitled
to receive severance compensation under this Section 9(b) pursuant to the
provisions of Section 9(c), the Executive shall be entitled to receive from the
Company: (1) the Executive’s accrued, but unpaid, Base Salary through the date
of termination of employment, payable in accordance with the Company’s normal
payroll practices, and (2) conditioned upon the Executive executing a Release
within the Release Consideration Period and delivering it to the Company with
the Release Revocation Period expired without revocation, in full satisfaction
of the Executive’s rights and any benefits the Executive might be entitled to
under the Separation Plan and this Agreement, unless otherwise specified herein:

      (i)        periodic payments equal to his Base Salary in effect prior to
the termination of his employment, which payments shall be paid to the Executive
in equal installments on the regular payroll dates under the Company’s payroll
practices applicable to the Executive on the date of this Agreement for the
Payment Period, except that (A) if the Release Consideration and Revocation
Period ends on or after December 15th of the calendar year of the Executive’s
Separation from Service, such installments that are otherwise payable in the
calendar year of the Executive’s Separation from Service shall be paid in a lump
sum on the first business day of the following calendar year or (B) if the
Executive is a Specified Employee, with respect to any amount payable by reason
of the Separation from Service that constitutes deferred compensation within the
meaning of Section 409A of the Code, such installments shall not commence until
after the end of the six continuous month period following the date of the
Executive’s Separation from Service, in which case, the Executive shall be paid
a lump sum cash payment equal to the aggregate amount of the missed installments
during such period on the first day of the seventh month following the date of
the Executive’s Separation from Service;

      (ii)        (A) receive a pro rata payment of the Bonus Award for the
portion of the Company’s current fiscal year prior to the date of termination of
his employment, (B) receive a pro rata payment of the Capped Bonus Award for the
portion of the Company’s current fiscal year following the date of termination
of his employment, (C) receive for the next fiscal year following the fiscal
year during which termination of his employment occurs, the Capped Bonus Award,
or if his Payment Period ends during such fiscal year, a pro rata portion of the
Capped Bonus Award; and (D) if his Payment Period ends in the second year
following the fiscal year during which the Executive’s employment terminates,
receive payment of a pro rata portion of the Capped Bonus Award for such fiscal
year (for purposes of this Section 9(b)(ii) any pro rata payment shall be
determined based on the methodology for determining pro rated awards under the
STIP, each such payment shall be payable in accordance with the provision of the
STIP in the calendar year in which the Bonus Award or each Capped Bonus Award,
as applicable, is determined, and in all events, not later than December 31st of
the year in which each such award is determined); provided, however, that to the
extent the Executive’s employment is terminated for Good Reason due to a
reduction of the Executive’s Target Bonus, in accordance with Section 29(x)(ii),
the Executive’s Target Bonus for the purposes of this Sections 9(b)(ii) shall be
the Executive’s Target Bonus immediately prior to such reduction;

 

- 5 -

 

Carter Employment Agreement – April 29, 2009



--------------------------------------------------------------------------------

      (iii)       continue participation at then-existing participation and
coverage levels for the Payment Period in the Company’s medical, dental, vision
and employee life insurance plans comparable to the terms in effect from time to
time for the Company’s senior executives, including any co-payment and premium
payment requirements, except that (A) following such period, the Executive shall
retain any rights to continue coverage under the Company’s medical, dental,
vision and employee life insurance plans under the benefits continuation
provisions pursuant to Section 4980B of the Code by paying the applicable
premiums of such plans; and (B) the Executive shall no longer be eligible to
receive the benefits otherwise receivable pursuant to this Section 9(b)(iii) as
of the date that the Executive becomes eligible to receive comparable benefits
from a new employer; and

      (iv)       receive outplacement services by a firm selected by the Company
at its expense in an amount not to exceed $35,000; provided, however, that all
such outplacement services must be completed, and all payments by the Company
must be made, by December 31st of the second calendar year following the
calendar year in which the Executive’s Separation from Service occurs.

Notwithstanding anything in this Section 9(b) to the contrary, to the extent the
Executive has not executed the Release within the Release Consideration Period
and delivered it to the Company, or has revoked the executed Release within the
Release Revocation Period, as determined at the end of such Release Revocation
Period, the Executive will forfeit any right to receive the payments and
benefits specified in this Section 9(b) (other than any accrued but unpaid
payments and benefits through the date of termination of employment).

  (c)        Termination by the Company Without Cause or Resignation by the
Executive for Good Reason During the CIC Severance Protection Period. Subject to
(i)-(iv) below, if the Executive’s employment is terminated by the Company
without Cause, or the Executive terminates employment for Good Reason, before
the Employment Term expires and during the CIC Severance Protection Period, and
the termination constitutes a Separation from Service, subject to the terms of
the CIC Severance Plan, the Executive will become entitled to severance
compensation and benefits under the CIC Severance Plan as of (x) the date the
Separation from Service occurs, or (y) in the event of a Pre-CIC Termination,
the date the Change in Control occurs, as of which date all rights to severance
benefits under this Agreement will cease.

 

- 6 -

 

Carter Employment Agreement – April 29, 2009



--------------------------------------------------------------------------------

      (i) The CIC Severance Plan will not apply and the Executive will be
entitled to severance compensation and benefits under Section 9(b) of this
Agreement if (x) as of his Separation from Service, the Executive is not a
Participant in, or (y) the Executive is otherwise not entitled to severance
compensation and benefits under, the CIC Severance Plan.

      (ii) If the Executive is entitled to severance benefits under the CIC
Severance Plan as a result of a Pre-CIC Termination, any benefits payable before
the Change in Control will be paid under this Agreement and any additional
benefits payable after the Change in Control will be paid under the CIC
Severance Plan.

      (iii) In no event may there be duplication of benefits under this
Agreement and the CIC Severance Plan.

      (iv) The terms “Change in Control” and “Pre-CIC Termination” are defined
in the CIC Severance Plan.

  (d)        Termination by Death. If the Executive dies during the Employment
Term, the Executive’s employment will terminate and the Executive’s beneficiary
or if none, the Executive’s estate, shall be entitled to receive from the
Company, the Executive’s accrued, but unpaid Base Salary through the date of
termination of employment and any vested benefits under any Employee Plan in
accordance with the terms of such Employee Plan and applicable law.

  (e)        Termination by Disability. If the Executive becomes Disabled, prior
to the expiration of the Employment Term, the Executive’s employment will
terminate and, provided that such termination constitutes a Separation from
Service, the Executive shall be entitled to:

              (i)        receive periodic payments equal to his Base Salary in
effect prior to the termination of his employment, which payments shall be paid
to the Executive in equal installments on the regular payroll dates under the
Company’s payroll practices applicable to the Executive on the date of this
Agreement for 12 months (reduced by any amounts paid under a long-term
disability plan (“LTD Plan”) now or hereafter sponsored by the Company
(calculated on a monthly basis)) commencing on the Separation from Service date;
provided, however, that in the event that the Executive is a Specified Employee,
with respect to any amount payable by reason of the Separation from Service that
constitutes deferred compensation within the meaning of Section 409A of the
Code, such installments shall not commence until the earlier to occur of (A) the
first business day after the end of the six continuous month period following
the date of the Executive’s Separation from Service or (B) the date of death,
except that on the first day of the seventh month following the date of the
Executive’s Separation from Service (or date of the Executive’s death, if
earlier), the Executive shall be paid a lump-sum cash payment equal to the
aggregate amount of any such payments that constitutes deferred compensation
within the meaning of Code Section 409A that the Executive would have been
entitled to receive during such period following the Executive’s Separation from
Service; and

 

- 7 -

 

Carter Employment Agreement – April 29, 2009



--------------------------------------------------------------------------------

              (ii)        continue participation at then-existing participation
and coverage levels for 12 months (measured from the Executive’s Separation from
Service) in the Company’s medical, dental, vision and employee life insurance
plans comparable to the terms in effect from time to time for the Company’s
senior executives, including any co-payment and premium payment requirements.

  (f)        No Mitigation Obligation. No amounts paid under Section 9 will be
reduced by any earnings that the Executive may receive from any other source.
The Executive’s coverage under the Company’s medical, dental, vision and
employee life insurance plans will terminate as of the date that the Executive
is eligible for comparable benefits from a new employer. The Executive shall
notify the Company within 30 days after becoming eligible for coverage of any
such benefits.

  (g)        Forfeiture. Notwithstanding the foregoing, any right of the
Executive to receive termination payments and benefits hereunder shall be
forfeited to the extent of any amounts payable after any breach of Section 10,
11, 12, 13 or 15 by the Executive.

10.      Confidential Information; Statements to Third Parties.

  (a)        During the Employment Term and on a permanent basis upon and
following termination of the Executive’s employment, the Executive acknowledges
that:

              (i)        all information, whether reduced to writing (or in a
form from which information can be obtained, translated, or derived into
reasonably usable form) or maintained in the mind or memory of the Executive and
whether compiled or created by the Company, any of its Subsidiaries or any
affiliates of the Company or its Subsidiaries (collectively, the “Company
Group”), which derives independent economic value from not being readily known
to or ascertainable by proper means by others who can obtain economic value from
the disclosure or use of such information, of a proprietary, private, secret or
confidential (including, without exception, inventions, products, processes,
methods, techniques, formulas, compositions, compounds, projects, developments,
sales strategies, plans, research data, clinical data, financial data, personnel
data, computer programs, customer and supplier lists, trademarks, service marks,
copyrights (whether registered or unregistered), artwork, and contacts at or
knowledge of customers or prospective customers) nature concerning the Company
Group’s business, business relationships or financial affairs (collectively,
“Proprietary Information”) shall be the exclusive property of the Company Group;

 

- 8 -

 

Carter Employment Agreement – April 29, 2009



--------------------------------------------------------------------------------

              (ii)        the Proprietary Information of the Company Group
gained by the Executive during the Executive’s association with the Company
Group was or will be developed by and/or for the Company Group through
substantial expenditure of time, effort and money and constitutes valuable and
unique property of the Company Group;

              (iii)       reasonable efforts have been put forth by the Company
Group to maintain the secrecy of its Proprietary Information;

              (iv)       such Proprietary Information is and will remain the
sole property of the Company Group; and

              (v)        any retention or use by the Executive of Proprietary
Information after the termination of the Executive’s services for the Company
Group will constitute a misappropriation of the Company Group’s Proprietary
Information.

  (b)        The Executive further acknowledges and agrees that he will take all
affirmative steps reasonably necessary or required by the Company to protect the
Proprietary Information from inappropriate disclosure during and after his
employment with the Company.

  (c)        The Executive further agrees that all files, letters, memoranda,
reports, records, data, sketches, drawings, laboratory notebooks, program
listings, or other written, photographic, electronic, or other tangible material
containing or constituting Proprietary Information, whether created by the
Executive or others, which shall come into his custody or possession, regardless
of medium, shall be and are the exclusive property of the Company to be used by
him only in the performance of his duties for the Company. All such materials or
copies thereof and all tangible things and other property of the Company Group
in the Executive’s custody or possession shall be delivered to the Company (to
the extent the Executive has not already returned) in good condition, on or
before five business days subsequent to the earlier of: (i) a request by the
Company or (ii) the Executive’s termination of employment for any reason or
Cause, including for nonrenewal of this Agreement, Disability, termination by
the Company or termination by the Executive. After such delivery, the Executive
shall not retain any such materials or portions or copies thereof or any such
tangible things and other property and shall execute any statements or
affirmations of compliance under oath that the Company may require.

  (d)        The Executive further agrees that his obligation not to disclose or
to use information and materials of the types set forth in Sections 10(a), 10(b)
and 10(c) above, and his obligation to return materials and tangible property,
set forth in Section 10(c) above, also extends to such types of information,
materials and tangible property of customers of the Company Group, consultants
for the Company Group, suppliers to the Company Group, or other third parties
who may have disclosed or entrusted the same to the Company Group or to the
Executive.

  (e)        The Executive further acknowledges and agrees that he will continue
to keep in strict confidence, and will not, directly or indirectly, at any time,
disclose, furnish, disseminate, make available, use or suffer to be used in any
manner any Proprietary Information of the Company Group without limitation as to
when or how the Executive may have acquired such Proprietary Information and
that he will not disclose any Proprietary Information to any person or entity
other than appropriate employees of the Company or use the same for any purposes
(other than in the performance of his duties as an employee of the Company)
without written approval of the Board, either during or after his employment
with the Company.

 

- 9 -

 

Carter Employment Agreement – April 29, 2009



--------------------------------------------------------------------------------

  (f)        Further the Executive acknowledges that his obligation of
confidentiality will survive, regardless of any other breach of this Agreement
or any other agreement, by any party hereto, until and unless such Proprietary
Information of the Company Group has become, through no fault of the Executive,
generally known to the public. In the event that the Executive is required by
law, regulation, or court order to disclose any of the Company Group’s
Proprietary Information, the Executive will promptly notify the Company prior to
making any such disclosure to facilitate the Company seeking a protective order
or other appropriate remedy from the proper authority. The Executive further
agrees to cooperate with the Company in seeking such order or other remedy and
that, if the Company is not successful in precluding the requesting legal body
from requiring the disclosure of the Proprietary Information, the Executive will
furnish only that portion of the Proprietary Information that is legally
required, and the Executive will exercise all legal efforts to obtain reliable
assurances that confidential treatment will be accorded to the Proprietary
Information.

  (g)        The Executive’s obligations under this Section 10 are in addition
to, and not in limitation of, all other obligations of confidentiality under the
Company’s policies, general legal or equitable principles or statutes.

  (h)        During the Employment Term and following his termination of
employment:

              (i)        the Executive shall not, directly or indirectly, make
or cause to be made any statements, including but not limited to, comments in
books or printed media, to any third parties criticizing or disparaging the
Company Group or commenting on the character or business reputation of the
Company Group. Without the prior written consent of the Board, unless otherwise
required by law, the Executive shall not (A) publicly comment in a manner
adverse to the Company Group concerning the status, plans or prospects of the
business of the Company Group or (B) publicly comment in a manner adverse to the
Company Group concerning the status, plans or prospects of any existing,
threatened or potential claims or litigation involving the Company Group;

              (ii)        the Company shall comply with its policies regarding
public statements with respect to the Executive and any such statements shall be
deemed to be made by the Company only if made or authorized by a member of the
Board or a senior executive officer of the Company; and

              (iii)       nothing herein precludes honest and good faith
reporting by the Executive to appropriate Company or legal enforcement
authorities.

  (i)        The Executive acknowledges and agrees that a violation of the
foregoing provisions of this Section 10 would cause irreparable harm to the
Company Group, and that the Company’s remedy at law for any such violation would
be inadequate. In recognition of the foregoing, the Executive agrees that, in
addition to any other relief afforded by law or this Agreement, including
damages sustained by a breach of this Agreement and any forfeitures under
Section 9(g), and without the necessity or proof of actual damages, the Company
shall have the right to enforce this Agreement by specific remedies, which shall
include, among other things, temporary and permanent injunctions, it being the
understanding of the undersigned parties hereto that damages, the forfeitures
described above and injunctions shall all be proper modes of relief and are not
to be considered as alternative remedies.

 

- 10 -

 

Carter Employment Agreement – April 29, 2009



--------------------------------------------------------------------------------

11.      Non-Competition. In consideration of the Company entering into this
Agreement, for a period commencing on the Effective Date and ending on the
expiration of the Restricted Period:

  (a)        The Executive covenants and agrees that the Executive will not,
directly or indirectly, engage in any activities on behalf of or have an
interest in any Competitor of the Company Group, whether as an owner, investor,
executive, manager, employee, independent consultant, contractor, advisor, or
otherwise. The Executive’s ownership of less than one percent (1%) of any class
of stock in a publicly traded corporation shall not be a breach of this
paragraph.

  (b)        A “Competitor” is any entity doing business directly or indirectly
(e.g., as an owner, investor, provider of capital or otherwise) in the United
States including any territory of the United States (the “Territory”) that
provides products and/or services that are the same or similar to the products
and/or services that are currently being provided at the time of Executive’s
termination or that were provided by the Company Group during the two-year
period prior to the Executive’s separation from service with the Company Group.

  (c)        The Executive acknowledges and agrees that due to the continually
evolving nature of the Company Group’s industry, the scope of its business
and/or the identities of Competitors may change over time. The Executive further
acknowledges and agrees that the Company Group markets its products and services
on a nationwide basis, encompassing the Territory and that the restrictions
imposed by this covenant, including the geographic scope, are reasonably
necessary to protect the Company Group’s legitimate interests.

  (d)        The Executive covenants and agrees that should a court at any time
determine that any restriction or limitation in this Section 11 is unreasonable
or unenforceable, it will be deemed amended so as to provide the maximum
protection to the Company Group and be deemed reasonable and enforceable by the
court.

12.      Non-Solicitation. In consideration of the Company entering into this
Agreement, for a period commencing on the Effective Date and ending on the
expiration of the Restricted Period, the Executive hereby covenants and agrees
that he shall not, directly or indirectly, individually or on behalf of any
other person or entity do or suffer any of the following:

  (a)        hire or employ or assist in hiring or employing any person who was
at any time during the last 18 months of Executive’s employment an employee,
representative or agent of any member of the Company Group or solicit, aid,
induce or attempt to solicit, aid, induce or persuade, directly or indirectly,
any person who is an employee, representative, or agent of any member of the
Company Group to leave his or her employment with any member of the Company
Group to accept employment with any other person or entity;

 

- 11 -

 

Carter Employment Agreement – April 29, 2009



--------------------------------------------------------------------------------

  (b)        induce any person who is an employee, officer or agent of the
Company Group, or any of its affiliated, related or subsidiary entities to
terminate such relationship;

  (c)        solicit any customer of the Company Group, or any person or entity
whose business the Company Group had solicited during the 180 day period prior
to termination of the Executive’s employment for purposes of business which is
competitive to the Company Group within the Territory; or

  (d)        solicit, aid, induce, persuade or attempt to solicit, aid, induce
or persuade any person or entity to take any action that would result in a
Change in Control of the Company or to seek to control the Board in a material
manner.

  (e)        For purposes of this Section 12, the term “solicit or persuade”
includes, but is not limited to, (i) initiating communications with an employee
of the Company Group relating to possible employment, (ii) offering bonuses or
additional compensation to encourage an employee of the Company Group to
terminate his employment, (iii) referring employees of the Company Group to
personnel or agents employed by competitors, suppliers or customers of the
Company Group, and (iv) initiating communications with any person or entity
relating to a possible Change in Control.

13.      Developments.

  (a)        The Executive acknowledges and agrees that he will make full and
prompt disclosure to the Company of all inventions, improvements, discoveries,
methods, developments, software, mask works, and works of authorship, whether
patentable or copyrightable or not, (i) which relate to the Company’s business
and have heretofore been created, made, conceived or reduced to practice by the
Executive or under his direction or jointly with others, and not assigned to
prior employers, or (ii) which have utility in or relate to the Company’s
business and are created, made, conceived or reduced to practice by the
Executive or under his direction or jointly with others during his employment
with the Company, whether or not during normal working hours or on the premises
of the Company (all of the foregoing of which are collectively referred to in
this Agreement as “Developments”).

  (b)        The Executive further agrees to assign and does hereby assign to
the Company (or any person or entity designated by the Company) all of the
Executive’s rights, title and interest worldwide in and to all Developments and
all related patents, patent applications, copyrights and copyright applications,
and any other applications for registration of a proprietary right. This
Section 13(b) shall not apply to Developments that the Executive developed
entirely on his own time without using the Company’s equipment, supplies,
facilities, or Proprietary Information and that does not, at the time of
conception or reduction to practice, have utility in or relate to the Company’s
business, or actual or demonstrably anticipated research or development. The
Executive understands that, to the extent this Agreement shall be construed in
accordance with the laws of any Territory which precludes a requirement in an
employee agreement to assign certain classes of inventions made by an employee,
this Section 13(b) shall be interpreted not to apply to any invention which a
court rules or the Company agrees falls within such classes.

 

- 12 -

 

Carter Employment Agreement – April 29, 2009



--------------------------------------------------------------------------------

  (c)        The Executive further agrees to cooperate fully with the Company,
both during and after his employment with the Company, with respect to the
procurement, maintenance and enforcement of copyrights, patents and other
intellectual property rights (both in the United States and other countries)
relating to Developments. The Executive shall not be required to incur or pay
any costs or expenses in connection with the rendering of such cooperation. The
Executive will sign all papers, including, without limitation, copyright
applications, patent applications, declarations, oaths, formal assignments,
assignments of priority rights, and powers of attorney, and do all things that
the Company may reasonably deem necessary or desirable in order to protect its
rights and interests in any Development.

  (d)        The Executive further acknowledges and agrees that if the Company
is unable, after reasonable effort, to secure the Executive’s signature on any
such papers, any executive officer of the Company shall be entitled to execute
any such papers as the Executive’s agent and attorney-in-fact, and the Executive
hereby irrevocably designates and appoints each executive officer of the Company
as his agent and attorney-in-fact to execute any such papers on the Executive’s
behalf, and to take any and all actions as the Company may deem necessary or
desirable in order to protect its rights and interests in any Development, under
the conditions described in this sentence.

14.      Remedies. The Executive and the Company agree that the covenants
contained in Sections 10, 11, 12 and 13 are reasonable under the circumstances,
and further agree that if in the opinion of any court of competent jurisdiction
any such covenant is not reasonable in any respect, such court will have the
right, power and authority to sever or modify any provision or provisions of
such covenants as to the court will appear not reasonable and to enforce the
remainder of the covenants as so amended. The Executive acknowledges and agrees
that the remedy at law available to the Company for breach of any of the
Executive’s obligations under Sections 10, 11, 12 and 13 would be inadequate and
that damages flowing from such a breach may not readily be susceptible to being
measured in monetary terms. Accordingly, the Executive acknowledges, consents
and agrees that, in addition to any other rights or remedies that the Company
may have at law, in equity or under this Agreement, upon adequate proof of the
Executive’s violation of any such provision of this Agreement, the Company will
be entitled to immediate injunctive relief and may obtain a temporary order
restraining any threatened or further breach, without the necessity of proof of
actual damage. Without limiting the applicability of this Section 14 or in any
way affecting the right of the Company to seek equitable remedies hereunder, in
the event that the Executive breaches any of the provisions of Sections 10, 11,
12 and 13 or engages in any activity that would constitute a breach save for the
Executive’s action being in a state where any of the provisions of Sections 10,
11, 12, 13 or this Section 14 is not enforceable as a matter of law, then the
Company’s obligation to pay any remaining severance compensation and benefits
that has not already been paid to Executive pursuant to Section 9 shall be
terminated and within ten days of notice of such termination of payment, the
Executive shall return all severance compensation and the value of such
benefits, or profits derived or received from such benefits.

 

- 13 -

 

Carter Employment Agreement – April 29, 2009



--------------------------------------------------------------------------------

15.      Continued Availability and Cooperation.

  (a)        Following termination of the Executive’s employment, the Executive
shall cooperate fully with the Company and with the Company’s counsel in
connection with any present and future actual or threatened litigation,
administrative proceeding or investigation involving the Company that relates to
events, occurrences or conduct occurring (or claimed to have occurred) during
the period of the Executive’s employment by the Company. Cooperation will
include, but is not limited to:

              (i)        making himself reasonably available for interviews and
discussions with the Company’s counsel as well as for depositions and trial
testimony;

              (ii)        if depositions or trial testimony are to occur, making
himself reasonably available and cooperating in the preparation therefore, as
and to the extent that the Company or the Company’s counsel reasonably requests;

              (iii)       refraining from impeding in any way the Company’s
prosecution or defense of such litigation or administrative proceeding; and

              (iv)       cooperating fully in the development and presentation
of the Company’s prosecution or defense of such litigation or administrative
proceeding.

  (b)        The Company will reimburse the Executive for reasonable travel,
lodging, telephone and similar expenses, as well as reasonable attorneys’ fees
(if independent legal counsel is necessary), incurred in connection with any
cooperation, consultation and advice rendered under this Agreement after the
Executive’s termination of employment.

16.      Dispute Resolution.

  (a)        In the event that the Parties are unable to resolve any controversy
or claim arising out of or in connection with this Agreement or breach thereof,
either Party shall refer the dispute to binding arbitration, which shall be the
exclusive forum for resolving such claims. Such arbitration will be administered
by Judicial Arbitration and Mediation Services, Inc. (“JAMS”) pursuant to its
Employment Arbitration Rules and Procedures and governed by Kansas law. The
arbitration shall be conducted by a single arbitrator selected by the Parties
according to the rules of JAMS. In the event that the Parties fail to agree on
the selection of the arbitrator within 30 days after either Party’s request for
arbitration, the arbitrator will be chosen by JAMS. The arbitration proceeding
shall commence on a mutually agreeable date within 90 days after the request for
arbitration, unless otherwise agreed by the Parties, and in the location where
the Executive worked during the six months immediately prior to the request for
arbitration if that location is in Kansas or Virginia, and if not, the location
will be Kansas, unless the Parties agree otherwise.

  (b)        The Parties agree that each will bear their own costs and
attorneys’ fees. The arbitrator shall not have authority to award attorneys’
fees or costs to any Party.

  (c)        The arbitrator shall have no power or authority to make awards or
orders granting relief that would not be available to a Party in a court of law.
The arbitrator’s award is limited by and must comply with this Agreement and
applicable federal, state, and local laws. The decision of the arbitrator shall
be final and binding on the Parties.

 

- 14 -

 

Carter Employment Agreement – April 29, 2009



--------------------------------------------------------------------------------

  (d)        Notwithstanding the foregoing, no claim or controversy for
injunctive or equitable relief contemplated by or allowed under applicable law
pursuant to Section 10, 11, 12 and 13 of this Agreement will be subject to
arbitration under this Section 16, but will instead be subject to determination
in a court of competent jurisdiction in Kansas, which court shall apply Kansas
law consistent with Section 21 of this Agreement, where either Party may seek
injunctive or equitable relief.

17.      Other Agreements. No agreements (other than the agreements evidencing
any grants of equity awards) or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or other
agreements, orally or otherwise, have been made by any party, or anyone acting
on behalf of any party, pertaining to the subject matter hereof, which are not
embodied herein, and that no prior and/or contemporaneous agreement, statement
or promise pertaining to the subject matter hereof that is not contained in this
Agreement shall be valid or binding on either party.

18.      Withholding of Taxes. The Company will withhold from any amounts
payable under this Agreement all federal, state, city or other taxes as the
Company is required to withhold pursuant to any law or government regulation or
ruling.

19.      Successors and Binding Agreement.

  (a)        The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
the Company would be required to perform if no such succession had taken place.
This Agreement will be binding upon and inure to the benefit of the Company and
any successor to the Company, including without limitation any persons acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor shall thereafter be deemed the “Company” for the purposes of
this Agreement), but will not otherwise be assignable, transferable or delegable
by the Company, except that the Company may assign and transfer this Agreement
and delegate its duties thereunder to a wholly owned Subsidiary.

  (b)        This Agreement will inure to the benefit of and be enforceable by
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.

  (c)        This Agreement is personal in nature and neither of the parties
hereto shall, without the consent of the other, assign, transfer or delegate
this Agreement or any rights or obligations hereunder except as expressly
provided in Sections 19(a) and 19(b). Without limiting the generality or effect
of the foregoing, the Executive’s right to receive payments hereunder will not
be assignable, transferable or delegable, whether by pledge, creation of a
security interest, or otherwise, other than by a transfer by the Executive’s
will or by the laws of descent and distribution and, in the event of any
attempted assignment or transfer contrary to this Section 19(c), the Company
shall have no liability to pay any amount so attempted to be assigned,
transferred or delegated.

 

- 15 -

 

Carter Employment Agreement – April 29, 2009



--------------------------------------------------------------------------------

20.        Notices.  All communications, including without limitation notices,
consents, requests or approvals, required or permitted to be given hereunder
will be in writing and will be duly given when hand delivered or dispatched by
electronic facsimile transmission (with receipt thereof confirmed), or five
business days after having been mailed by United States registered or certified
mail, return receipt requested, postage prepaid, or three business days after
having been sent by a nationally recognized overnight courier service such as
Federal Express or UPS, addressed to the Company (to the attention of the
General Counsel of the Company) at its principal executive offices and to the
Executive at his principal residence, or to such other address as any party may
have furnished to the other in writing and in accordance herewith, except that
notices of changes of address shall be effective only upon receipt.

21.        Governing Law and Choice of Forum.

    (a)        This Agreement will be construed and enforced according to the
laws of the State of Kansas, without giving effect to the conflict of laws
principles thereof.

    (b)        To the extent not otherwise provided for by the Section 16 of
this Agreement, the Executive and the Company consent to the jurisdiction of all
state and federal courts located in Overland Park, Johnson County, Kansas, as
well as to the jurisdiction of all courts of which an appeal may be taken from
such courts, for the purpose of any suit, action, or other proceeding arising
out of, or in connection with, this Agreement or that otherwise arise out of the
employment relationship. Each party hereby expressly waives any and all rights
to bring any suit, action, or other proceeding in or before any court or
tribunal other than the courts described above and covenants that it shall not
seek in any manner to resolve any dispute other than as set forth in this
paragraph. Further, the Executive and the Company hereby expressly waive any and
all objections either may have to venue, including, without limitation, the
inconvenience of such forum, in any of such courts. In addition, each of the
parties consents to the service of process by personal service or any manner in
which notices may be delivered hereunder in accordance with this Agreement.

22.        Validity/Severability.  If any provision of this Agreement or the
application of any provision is held invalid, unenforceable or otherwise
illegal, the remainder of this Agreement and the application of such provision
will not be affected, and the provision so held to be invalid, unenforceable or
otherwise illegal will be reformed to the extent (and only to the extent)
necessary to make it enforceable, valid or legal. To the extent any provisions
held to be invalid, unenforceable or otherwise illegal cannot be reformed, such
provisions are to be stricken herefrom and the remainder of this Agreement will
be binding on the parties and their successors and assigns as if such invalid or
illegal provisions were never included in this Agreement from the first
instance.

23.        Survival of Provisions.  Notwithstanding any other provision of this
Agreement, the parties’ respective rights and obligations under Sections 10, 11,
12, 13, 14, 15, 16, 18, 22 and 26 will survive any termination or expiration of
this Agreement or the termination of the Executive’s employment.

 

- 16 -

 

Carter Employment Agreement – April 29, 2009



--------------------------------------------------------------------------------

24.        Representations and Acknowledgements.

    (a)        The Executive hereby represents that he is not subject to any
restriction of any nature whatsoever on his ability to enter into this Agreement
or to perform his duties and responsibilities hereunder, including, but not
limited to, any covenant not to compete with any former employer, any covenant
not to disclose or use any non-public information acquired during the course of
any former employment or any covenant not to solicit any customer of any former
employer.

    (b)        The Executive hereby represents that, except as he has disclosed
in writing to the Company, he is not bound by the terms of any agreement with
any previous employer or other party to refrain from using or disclosing any
trade secret or confidential or proprietary information in the course of the
Executive’s employment with the Company or to refrain from competing, directly
or indirectly, with the business of such previous employer or any other party.

    (c)        The Executive further represents that, to the best of his
knowledge, his performance of all the terms of this Agreement and as an employee
of the Company does not and will not breach any agreement with another party,
including without limitation any agreement to keep in confidence proprietary
information, knowledge or data the Executive acquired in confidence or in trust
prior to his employment with the Company, and that he will not knowingly
disclose to the Company or induce the Company to use any confidential or
proprietary information or material belonging to any previous employer or
others.

    (d)        The Executive acknowledges that he will not be entitled to any
consideration or reimbursement of legal fees in connection with execution of
this Agreement.

    (e)        The Executive hereby represents and agrees that, during the
Restricted Period, if the Executive is offered employment or the opportunity to
enter into any business activity, whether as owner, investor, executive,
manager, employee, independent consultant, contractor, advisor or otherwise, the
Executive will inform the offeror of the existence of Sections 10, 11, 12 and 13
of this Agreement and provide the offeror a copy thereof. The Executive
authorizes the Company to provide a copy of the relevant provisions of this
Agreement to any of the persons or entities described in this Section 24(e) and
to make such persons aware of the Executive’s obligations under this Agreement.

25.        Compliance with Code Section 409A.  With respect to reimbursements or
in-kind benefits provided under this Agreement: (a) the Company will not provide
for cash in lieu of a right to reimbursement or in-kind benefits to which the
Executive has a right under this Agreement, (b) any reimbursement or provision
of in-kind benefits made during the Executive’s lifetime (or such shorter period
prescribed by a specific provision of this Agreement) shall be made not later
than December 31st of the year following the year in which the Executive incurs
the expense, and (c) in no event will the amount of expenses so reimbursed, or
in-kind benefits provided, by the Company in one year affect the amount of
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year. Each payment, reimbursement or in-kind benefit made pursuant
to the provisions of this Agreement shall be regarded as a separate payment and
not one of a series of payments for purposes of Section 409A of the Code. It is
intended that any amounts payable under this Agreement and the Company’s and the
Executive’s exercise of authority or discretion hereunder shall comply with the
provisions of Section 409A of the Code and the treasury regulations relating
thereto so as not to subject the Executive to the payment of the additional tax,
interest and any tax penalty which may be imposed under Section 409A of the
Code. In furtherance of this interest, to the extent that any provision hereof
would result in the Executive being subject to payment of the additional tax,
interest and tax penalty under Code Section 409A, the parties agree to amend
this Agreement in order to bring this Agreement into compliance with Code
Section 409A; and thereafter interpret its provisions in a manner that complies
with Section 409A of the Code. Reference to Section 409A of the Code is to
Section 409A of the Internal Revenue Code of 1986, as amended, and will also
include any proposed, temporary or final regulations, or any other guidance,
promulgated with respect to such Section by the U.S. Department of Treasury or
the Internal Revenue Service. Notwithstanding the foregoing, no particular tax
result for the Executive with respect to any income recognized by the Executive
in connection with the Agreement is guaranteed, and the Executive shall be
responsible for any taxes, penalties and interest imposed on him under or as a
result of Section 409A of the Code in connection with the Agreement.

 

- 17 -

 

Carter Employment Agreement – April 29, 2009



--------------------------------------------------------------------------------

26.        Amendment; Waiver.  Except as otherwise provided herein, his
Agreement may not be modified, amended or waived in any manner except by an
instrument in writing signed by both Parties hereto. No waiver by either Party
at any time of any breach by the other Party hereto or compliance with any
condition or provision of this Agreement to be performed by such other Party
will be deemed a waiver of similar or dissimilar provisions or conditions at the
same or at any prior or subsequent time.

27.        Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same agreement.

28.        Headings.  Unless otherwise noted, the headings of sections herein
are included solely for convenience of reference and shall not control the
meaning or interpretation of any of the provisions of this Agreement.

29.        Defined Terms.

    (a) “Agreement” has the meaning set forth in the preamble.

    (b) “Base Salary” has the meaning set forth in Section 4(a).

    (c) “Board” has the meaning set forth in Section 3(a).

    (d) “Bonus Award” has the meaning set forth in Section 4(b)(ii).

    (e) “Bylaws” means the Amended and Restated Sprint Nextel Corporation
Bylaws, as may be amended from time to time.

 

- 18 -

 

Carter Employment Agreement – April 29, 2009



--------------------------------------------------------------------------------

  (f)        “Capped Bonus Award” shall mean the lesser of the annual Target
Bonus or actual performance for such fiscal year in accordance with the then
existing terms of the STIP, which shall not be payable until the Compensation
Committee has determined that any incentive targets have been achieved and the
subsequent designated payout date has arrived.

  (g)        “Cause” shall mean:

      (i)        any act or omission constituting a material breach by the
Executive of any provisions of this Agreement;

      (ii)       the willful failure by the Executive to perform his duties
hereunder (other than any such failure resulting from the Executive’s
Disability), after demand for performance is delivered by the Company that
identifies the manner in which the Company believes the Executive has not
performed his duties, if, within 30 days of such demand, the Executive fails to
cure any such failure capable of being cured;

      (iii)      any intentional act or misconduct materially injurious to the
Company or any Subsidiary, financial or otherwise, or including, but not limited
to, misappropriation, fraud including with respect to the Company’s accounting
and financial statements, embezzlement or conversion by the Executive of the
Company’s or any of its Subsidiary’s property in connection with the Executive’s
duties or in the course of the Executive’s employment with the Company;

      (iv)      the conviction (or plea of no contest) of the Executive for any
felony or the indictment of the Executive for any felony including, but not
limited to, any felony involving fraud, moral turpitude, embezzlement or theft
in connection with the Executive’s duties or in the course of the Executive’s
employment with the Company;

      (v)        the commission of any intentional or knowing violation of any
antifraud provision of the federal or state securities laws;

      (vi)       the Board reasonably believes in its good faith judgment that
the Executive has committed any of the acts referred to in this
Section 29(g)(v);

      (vii)      there is a final, non-appealable order in a proceeding before a
court of competent jurisdiction or a final order in an administrative proceeding
finding that the Executive committed any willful misconduct or criminal activity
(excluding minor traffic violations or other minor offenses) which commission is
materially inimical to the interests of the Company or any Subsidiary, whether
for his personal benefit or in connection with his duties for the Company or any
Subsidiary;

      (viii)     current alcohol or prescription drug abuse affecting work
performance;

      (ix)       current illegal use of drugs; or

      (x)        violation of the Company’s Code of Conduct, with written notice
of termination by the Company for Cause in each case provided under this
Section 29(g).

 

- 19 -

 

Carter Employment Agreement – April 29, 2009



--------------------------------------------------------------------------------

For purposes of this Agreement, no act or failure to act on the part of the
Executive shall be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but shall be deemed “intentional” only if done or
omitted to be done by the Executive not in good faith and without reasonable
belief that the Executive’s action or omission was in the best interest of the
Company.

      (h)        “Change in Control” has the meaning set forth in the CIC
Severance Plan.

      (i)         “Chief Executive Officer” has the meaning set forth in
Section 3(a).

      (j)         “CIC Severance Plan” means the Company’s Change in Control
Severance Plan, as may be amended from time to time, or any successor plan,
program or arrangement thereto.

      (k)        “CIC Severance Protection Period” has the meaning set forth in
the CIC Severance Plan.

      (l)         “Certificate of Incorporation” means the Amended and Restated
Articles of Incorporation of Sprint Nextel Corporation, as may be amended from
time to time.

      (m)      “Code” has the meaning set forth in Section 4(b)(v).

      (n)        “Company” has the meaning set forth in the preamble.

      (o)        “Company Group” has the meaning set forth in Section 10(a)(i).

      (p)        “Compensation Committee” means the Human Capital and
Compensation Committee of the Board.

      (q)        “Competitor” has the meaning set forth in Section 11(b).

      (r)        “Developments” has the meaning set forth in Section 13(a).

      (s)        “Disability” or “Disabled” shall mean:

      (i)        the Executive’s incapacity due to physical or mental illness to
substantially perform his duties and the essential functions of his position,
with or without reasonable accommodation, on a full-time basis for six
consecutive months as determined by the Board in its reasonable discretion, and
within 30 days after a notice of termination is thereafter given by the Company,
the Executive shall not have returned to the full-time performance of the
Executive’s duties; and, further,

      (ii)       the Executive becomes eligible to receive benefits under the
LTD Plan;

provided, however, if the Executive shall not agree with a determination to
terminate his employment because of Disability, the question of the Executive’s
disability shall be subject to the certification of a qualified medical doctor
agreed to by the Company and the Executive. The costs of such qualified medical
doctor shall be paid for by the Company.

 

- 20 -

 

Carter Employment Agreement – April 29, 2009



--------------------------------------------------------------------------------

  (t)        “Effective Date” has the meaning set forth in the preamble.

  (u)        “Employee Plans” has the meaning set forth in Section 5(a).

  (v)        “Employment Term” means the Initial Employment Term and any Renewal
Term.

  (w)       “Executive” has the meaning set forth in the preamble.

  (x)        “Good Reason” means the occurrence of any of the following without
the Executive’s written consent, unless within 30 days of the Executive’s
written notice of termination of employment for Good Reason, the Company cures
any such occurrence:

      (i)        the Company’s material breach of this Agreement;

      (ii)       a reduction in the Executive’s Base Salary, as set forth in
Section 4(a), or Target Bonus, as set forth in Section 4(b)(ii) (that is not in
either case, agreed to by the Executive), as compared to the corresponding
circumstances in place on the Effective Date as may be increased pursuant to
Section 4, except for across-the-board reductions generally applicable to all
senior executives; or

      (iii)      relocation of the Executive’s principal place of work more than
50 miles without the Executive’s consent.

Any occurrence of Good Reason shall be deemed to be waived by the Executive
unless the Executive provides the Company written notice of termination of
employment for Good Reason within 60 days of the event giving rise to Good
Reason.

  (y)        “Initial Employment Term” has the meaning set forth in Section 2.

  (z)        “JAMS” has the meaning set forth in Section 16.

  (aa)      “LTD Plan” has the meaning set forth in Section 9(e).

  (bb)      “LTSIP” means the Company’s 2007 Omnibus Incentive Plan, effective
May 8, 2007, as may be amended from time to time, or any successor plan, program
or arrangement thereto.

  (cc)      “LTSIP Target Award Opportunities” has the meaning set forth in
Section 4(b)(iii).

  (dd)      “Participant” has the meaning set forth in the CIC Severance Plan.

  (ee)      “Parties” has the meaning set forth in the preamble.

  (ff)       “Party” has the meaning set forth in the preamble.

 

- 21 -

 

Carter Employment Agreement – April 29, 2009



--------------------------------------------------------------------------------

  (gg)        “Payment Period” means the period of 18 continuous months, as
measured from the Executive’s Separation from Service.

  (hh)        “Place of Performance” has the meaning set forth in Section 8.

  (ii)          “Proprietary Information” has the meaning set forth in
Section 10(a)(i).

  (a)          “Release” means a release of claims in a form provided to the
Executive by the Company in connection with the payment of benefits under this
Agreement.

  (b)          “Release Consideration and Revocation Period” means the combined
total of the Release Consideration Period and the Release Revocation Period.

  (c)          “Release Consideration Period” means the period of time pursuant
to the terms of the Release afforded the Executive to consider whether to sign
it.

  (jj)          “Release Revocation Period” means the period pursuant to the
terms of an executed Release in which it may be revoked by the Executive.

  (kk)        “Renewal Term” has the meaning set forth in Section 2.

  (ll)          “Restricted Period” means the 18 month period following the
Executive’s date of termination of employment with the Company for any reason or
Cause, including for nonrenewal of this Agreement, Disability, termination by
the Company or termination by the Executive.

  (mm)       “Separation from Service” means “separation from service” from the
Company and its subsidiaries as described under Section 409A of the Code and the
guidance and Treasury regulations issued thereunder. Separation from Service
will occur on the date on which the Executive’s level of services to the Company
decreases to 21 percent or less of the average level of services performed by
the Executive over the immediately preceding 36-month period (or if providing
services for less than 36 months, such lesser period) after taking into account
any services that the Executive provided prior to such date or that the Company
and the Executive reasonably anticipate the Executive may provide (whether as an
employee or as an independent contractor) after such date. For purposes of the
determination of whether the Executive has had a Separation from Service, the
term “Company” shall mean the Company and any affiliate with which the Company
would be considered a single employer under Section 414(b) or 414(c) of the
Code, provided that in applying Sections 1563(a)(1), (2), and (3) of the Code
for purposes of determining a controlled group of corporations under
Section 414(b) of the Code, the language “at least 50 percent” is used instead
of “at least 80 percent” each place it appears in Sections 1563(a)(1), (2) and
(3) of the Code, and in applying Treasury Regulation Section 1.414(c)-2 for
purposes of determining trades or businesses (whether or not incorporated) that
are under common control for purposes of Section 414(c) of the Code, “at least
50 percent” is used instead of “at least 80 percent” each place it appears in
Treasury Regulation Section 1.414(c)-2. In addition, where the use of such
definition of “Company” for purposes of determining a Separation from Service is
based upon legitimate business criteria, in applying Sections 1563(a)(1), (2),
and (3) of the Code for purposes of determining a controlled group of
corporations under Section 414(b) of the Code, the language “at least 20
percent” is used instead of “at least 80 percent” at each place it appears in
Sections 1563(a)(1), (2) and (3) of the Code, and in applying Treasury
Regulation Section 1.414(c)-2 for purposes of determining trades or businesses
(whether or not incorporated) that are under common control for purposes of
Section 414(c) of the Code, “at least 20 percent” is used instead of “at least
80 percent” at each place it appears in Treasury Regulation Section 1.414(c)-2.

 

- 22 -

 

Carter Employment Agreement – April 29, 2009



--------------------------------------------------------------------------------

  (nn)        “Specified Employee” shall mean an Executive who is a “specified
employee” for purposes of Section 409A of the Code, as administratively
determined by the Board in accordance with the guidance and Treasury regulations
issued under Section 409A of the Code.

  (oo)        “Separation Plan” means the Company’s Separation Plan Amended and
Restated Effective August 13, 2006, as may be amended from time to time or any
successor plan, program, arrangement or agreement thereto.

  (pp)        “Specified Employee” shall mean an Executive who is a “specified
employee” for purposes of Section 409A of the Code, as administratively
determined by the Board in accordance with the guidance and Treasury regulations
issued under Section 409A of the Code.

  (qq)        “STIP” means the Company’s short-term incentive plan under
Section 8 of the Company’s 2007 Omnibus Incentive Plan, effective May 8, 2007,
as may be amended from time to time, or any successor plan, program or
arrangement thereto.

  (rr)          “Subsidiary” shall mean any entity, corporation, partnership
(general or limited), limited liability company, entity, firm, business
organization, enterprise, association or joint venture in which the Company
directly or indirectly controls ten percent or more of the voting interest.
Notwithstanding the foregoing, for purposes of Section 3(a), “Subsidiary” shall
mean any affiliate with which the Company would be considered a single employer
as described in the definition of Separation from Service.

  (ss)          “Target Bonuses” has the meaning set forth in Section 4(b)(ii).

  (tt)           “Territory” has the meaning set forth in Section 11(b).

 

- 23 -

 

Carter Employment Agreement – April 29, 2009



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by an
officer pursuant to the authority of its Board, and the Executive has executed
this Agreement, as of the day and year first written above.

 

SPRINT NEXTEL CORPORATION

By:

 

/s/ Sandra J. Price

  Sandra J. Price   Senior Vice President, Human Resources  

/s/ Matthew Carter Jr

  Matthew Carter Jr.

 

- 24 -

 

Carter Employment Agreement – April 29, 2009